Citation Nr: 0110685	
Decision Date: 04/12/01    Archive Date: 04/23/01

DOCKET NO.  98-08 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
residuals, fracture of the left ankle, currently rated as 10 
percent disabling.

2.  Entitlement to an increased rating for service-connected 
residuals, fracture of the left femur, currently rated as 10 
percent disabling.

3.  Entitlement to assignment of a compensable evaluation for 
service-connected residuals, fracture of the left maxillar 
alveolus.

4.  Entitlement to assignment of a compensable evaluation for 
service-connected residuals, fracture of the left mandibular 
alveolus.


REPRESENTATION

Appellant represented by:	R. Edward Bates, Attorney At 
Law

ATTORNEY FOR THE BOARD

David S. Nelson, Associate Counsel


INTRODUCTION

The veteran had active duty from January 1973 to November 
1980.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 1997 rating decision by 
the Cleveland, Ohio, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  This case was previously before 
the Board in May 1999.

A November 2000 rating decision denied the veteran's request 
of entitlement to a total compensation rating based on 
individual unemployability.  This issue is not in appellate 
status, as no notice of disagreement has been received to 
initiate an appeal.


FINDINGS OF FACT

1.  The veteran's service-connected left ankle disability is 
manifested by x-ray evidence of minimal degenerative changes 
and clinical evidence of pain and tenderness with limitation 
of motion, including additional functional loss due to pain 
during flare-ups, resulting in a disability picture which 
more nearly approximates marked limitation of motion of the 
ankle. 

2.  The veteran's service-connected left femur disability is 
manifested by complaints of periodic pain in the left 
midthigh; clinical examination revealed good strength on 
muscle testing, a one inch shortening of the left leg, and X-
rays that showed a completely healed fracture involving the 
midshaft of the left femur.

3.  The veteran's service-connected left maxillar alveolus 
and left mandibular alveolus disabilities are manifested by 
complaints of "shrinking" gums; there were no objective 
findings of limited motion of temporomandibular articulation, 
interference with mastication or speech, or more than slight 
displacement of the maxilla or mandible.


CONCLUSIONS OF LAW

1.  The schedular criteria for entitlement to a disability 
rating of 20 percent for the veteran's service-connected 
residuals, fracture of the left ankle, have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5003 and 5271 (2000).

2.  The schedular criteria for entitlement to a disability 
rating in excess of 10 percent for the veteran's service-
connected residuals, fracture of the left femur, have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Codes 
5250-5254, 5255, 5275 (2000).

3.  The schedular criteria for assignment of a higher 
evaluation for service-connected residuals, fracture of the 
left maxillar alveolus, have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991); Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. 
§§ 4.7, 4.150, Diagnostic Code 9916 (2000).

4.  The schedular criteria for assignment of a higher 
evaluation for service-connected residuals, fracture of the 
left mandibular alveolus, have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991); Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. 
§§ 4.7, 4.150, Diagnostic Codes 9904 and 9905 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  This newly enacted legislation provides, among other 
things, for VA assistance to claimants under certain 
circumstances.  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified as amended at 38 U.S.C. § 5103A).  Where laws or 
regulations change after a claim has been filed or reopened 
and before the administrative or judicial process has been 
concluded, the version most favorable to the appellant will 
apply unless Congress provided otherwise or has permitted the 
Secretary of Veterans Affairs to do otherwise and the 
Secretary has done so.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

After reviewing the claims file, the Board finds that there 
has been substantial compliance with the notice/assistance 
provisions of the new legislation.  The record includes 
service medical records as well as medical records over the 
years since the veteran's discharge from service.  Moreover, 
the record includes several VA examination reports, including 
one conducted solely for the issues on appeal in July 1999.  
No additional pertinent evidence has been identified by the 
veteran.  The Board therefore finds that the record as it 
stands is complete and adequate for appellate review.

Further, the veteran and his representative have been 
adequately notified of the applicable laws and regulations 
which set forth the criteria for entitlement to increased 
ratings for the disabilities on appeal.  The Board concludes 
that the discussions in the rating decision, statement of the 
case, supplemental statement of the case and letters have 
informed the veteran and his representative of the 
information and evidence necessary to warrant entitlement to 
the benefits sought, and there has therefore been compliance 
with VA's notification requirement.  

The Board finds that the record as it stands is adequate to 
allow for equitable review of the veteran's claims and that 
no further action is necessary to meet the requirements of 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).  Under the circumstances of this 
case, a remand would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of he result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit to flowing to the veteran are to be avoided).  
Moreover, given the completeness of the present record which 
shows substantial compliance with the notice/assistance 
provisions of the new legislation, the Board finds no 
prejudice to the veteran by proceeding with appellate review 
despite the fact that implementing regulations have not yet 
been implemented.

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where an 
increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994). If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower evaluation will be assigned.  38 C.F.R. 
§ 4.7.

I.  Increased Rating For A Left Ankle Disability

Based on service medical records and a September 1981 VA 
examination, the veteran was granted service connection for 
his left ankle disability in a May 1982 rating decision; the 
veteran was assigned a 10 percent disability rating that has 
remained in effect since that time.

A March 1997 X-ray of the left ankle revealed left ankle 
arthritis and deformity of the left os calcis, probable old 
fracture.

At a July 1997 VA examination, the veteran complained of left 
ankle pain aggravated by climbing stairs and walking.  
Examination revealed that the veteran walked with an antalgic 
gait.  The left ankle had 10 degrees dorsiflexion and 30 
degrees of plantar flexion.  There was tenderness elicited 
both on the medial and the lateral aspect of the joint.  
There was pain on adduction and abduction of the foot, and 
also on inversion and eversion; there was no gross 
instability.  The diagnosis was residuals, left ankle 
fracture.

VA treatment records dated in May 1997 and December 1997 
indicate that the veteran complained of chronic left ankle 
pain.  The December 1997 record indicated that the left ankle 
had full range of motion with no swelling or erythema.

At a July 1999 VA examination, the veteran indicated that he 
sometimes would wear an ankle brace and use a cane.  He 
reported that heavy use caused significantly increasing pain 
and that increased pain would cause difficulties with doing 
his normal daily activities.  Physical examination revealed 
left ankle soreness and tenderness.  The veteran could 
"dorsilfex the ankle to the neutral plantar flex 35 
degrees."  There was pain and tenderness over the heel and 
pain and tenderness over the calcaneus with weightbearing.  
He was able to raise on his toes and his heels, and squat, 
but with pain.  X-rays revealed minimal degenerative changes.  
The diagnosis was residual fracture, left ankle and 
calcaneus, with arthritis.

The veteran's left ankle disability is rated under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5271, limitation of motion of the 
ankle.  Noting that the record shows evidence of arthritis 
confirmed by X-ray findings, the Board observes that the 
provisions of Diagnostic Code 5003 also provides for 
evaluation by limitation of motion.  Under Diagnostic Code 
5271 for limitation of motion of the ankle, a 10 percent 
evaluation may be assigned where the evidence shows moderate 
limited motion, and a 20 percent evaluation may be assigned 
for marked limited motion.  38 C.F.R. § 4.71a.  The normal 
ranges of motion of the ankle are 20 degrees dorsiflexion and 
45 degrees plantar flexion.  38 C.F.R. § 4.71, Plate II.

While actual clinical range of motion studies shows 
dorsiflexion to be about one-half of normal and plantar 
flexion to be approximately one-third of normal, the Board 
acknowledges the veteran's assertions regarding increased 
pain with use.  Clinical examination confirmed tenderness 
with weightbearing, and it appears that certain movements 
also produced pain.  Additional functional loss due to pain, 
fatigue, weakened movement and incoordination, including 
during flare-ups, must also be considered.  See 38 C.F.R. § 
4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  
While the actual clinical findings suggest only moderate 
limitation of motion, the Board believes that the additional 
functional loss due to pain, especially on increased use, 
results in a disability picture which more nearly 
approximates marked limitation of motion so as to warrant a 
20 percent rating.  This is the highest rating available 
under Code 5271.  There is no evidence of ankylosis to a 
degree to warrant a rating in excess of 20 percent under Code 
5270, and no other ankle diagnostic codes provide for higher 
ratings.  

Further, the potential application of various provisions of 
Title 38 of the Code of Federal Regulations have been 
considered whether or not they were raised by the veteran as 
required by the holding of the United States Court of Appeals 
for Veterans Claims in Schafrath v. Derwinski, 1 Vet. 
App. 589, 593 (1991), including the provisions of 38 C.F.R. 
§ 3.321(b)(1).  The Board finds that, in this case, the 
disability picture is not so exceptional or unusual as to 
warrant a referral for an evaluation on an extraschedular 
basis.  It has not been shown that the veteran's ankle 
disability resulted in frequent hospitalizations or caused a 
marked interference in the veteran's employment.  The Board 
is therefore not required to refer this matter to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  
See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).


II.  Increased Rating For A Left Femur Disability

Based on service medical records and a February 1981 VA 
examination, the veteran was granted service connection for 
his left femur disability in an April 1981 rating decision; 
the veteran was assigned a compensable rating.  The September 
1997 rating decision increased the rating for the veteran's 
left femur disability to 10 percent, effective January 30, 
1997, the date of the veteran's claim.

At a March 1997 VA examination, the veteran complained of 
periodic pain in the left midthigh.  Examination revealed a 
well-healed scar approximately 5 inches on the lateral aspect 
of the upper third of the left thigh.  There was some 
flabbiness of the musculature with some bulging noted, with 
tenderness elicited on palpation.  There was no obvious 
deformity, angulation, false motion, or shortening of the 
leg.  X-rays revealed an old healed fracture of the mid shaft 
of the left femur with solid union but overriding of fracture 
fragments.  The diagnosis was residuals, fracture, left 
femur.

At a July 1999 VA examination, the veteran complained of 
minimal thigh pain and discomfort.  Physical examination 
revealed a "man ambulating with a short-leg gait."  There 
was no tenderness or soreness over the muscles and no 
tenderness or soreness over the femur.  There was good 
strength on muscle testing.  He had a one inch shortening of 
his left leg as compared to the right side.  X-rays revealed 
a completely healed fracture involving the midshaft of the 
left femur with deformity without internal change.  The 
diagnosis was residual fracture of the left femur with 
shortening.

Residuals of a fracture of the left femur are evaluated as 10 
percent disabling under Diagnostic Code 5255, pertaining to 
impairment of the femur.  Under that diagnostic code, 
impairment of the femur warrants a 10 percent evaluation if 
there is malunion with slight knee or hip disability.  A 20 
percent evaluation contemplates moderate knee or hip 
disability.

The Board finds that the preponderance of the evidence is 
against a rating in excess of 10 percent for residuals of a 
left femur fracture.  While the veteran has complained of 
occasional left thigh pain, the recent VA examination showed 
good muscle strength, and there is no showing of anything 
other than that the veteran's left hip disability is 
productive of more than slight functional impairment.

Further, as ankylosis of the hip, limitation of thigh 
extension to 5 degrees, limitation of thigh flexion to 45 
degrees, and a flail hip joint, have not been shown, ratings 
in excess of 10 percent under Diagnostic Codes 5250-5254 are 
not for application in this case.

The Board has also considered the possibility of assigning a 
higher evaluation based upon shortening of the lower 
extremity under Diagnostic Code 5275.  Shortening of the 
bones of the lower extremity is rated 10 percent disabling 
when 11/4 to 2 inches (3.2 centimeters to 5.1 centimeters) 
shorter than the other leg.  However, a 20 percent evaluation 
under that section requires two to two and one- half inch 
shortening, and the veteran's leg length discrepancy was 
described as being only one inch on the July 1999 VA 
examination.  The Board further observes that a note to 
Diagnostic Code 5275 provides that ratings based on 
shortening of the leg are not to be combined with other 
ratings for fracture or faulty union in the same extremity. 
Thus, a separate 10 percent evaluation for this abnormality 
is not authorized.

The Board has considered the possibility of a separate 
evaluation for a painful scar of the left thigh.  38 C.F.R. § 
4.118, Diagnostic Code 7804.  However, the most recent 
examination reflects that the scar is not tender.  The 
veteran's disability does not warrant a higher evaluation.

As noted above, in rating musculoskeletal disabilities, the 
Board is required to consider assigning a higher rating when 
there is greater limitation of motion from pain on use or 
during flare-ups.  DeLuca.  Additional impairment during 
exacerbations, or flare-ups, of his condition has not been 
demonstrated.  The medical evidence also does not reveal that 
the veteran's pain limits motion to a degree that would 
support a rating in excess of 10 percent under any applicable 
diagnostic code.  There is also no medical evidence of record 
showing that any other symptom, including weakness or 
incoordination, results in additional functional impairment 
to a degree that would support a higher rating under any 
applicable code.  Additionally, there is no showing of an 
exceptional or unusual disability picture with regard to the 
left femur disability to warrant a referral for 
extraschedular consideration under 38 C.F.R. § 3.321(b)(1). 

III.  Higher Initial Evaluation For A Left Maxillar Alveolus 
And Left Mandibular Alveolus Disability

The veteran is appealing the original assignment of 
disability evaluations for these disabilities.  As such, it 
is not the present level of disability which is of primary 
importance, but rather the entire period is to be considered 
to ensure that consideration is given to the possibility of 
staged ratings; that is, separate ratings for separate 
periods of time based on the facts found.  Fenderson v. West, 
12 Vet. App. 119 (1999).

An August 1997 rating decision granted service connection for 
fracture residuals of the left maxillar alveolus and the left 
mandibular alveolus, and assigned noncompensable evaluations 
for both disabilities effective January 30, 1997.

VA treatment records dated from October 1994 to December 1998 
reflect ongoing dental treatment, including the issuance of 
dentures.

At a March 1997 VA examination, the veteran complained of 
pain on the mandibular left bicuspid area and reported 
intermittent swelling of the labial vestibule.  There was a 
two inch scar present from the left corner of the lip 
extending to the angle of the mandible.

At a July 1999 VA dental examination, the veteran reported 
that he felt like his gums "were shrinking."  He also 
stated that he could eat in a satisfactory manner.  There was 
no loss of motion and no loss of masticatory function.  
Numerous missing teeth were replaced with removable partial 
dentures.  Range of motion of the mandible was within normal 
limits.  There was no pain, cracking, crepitus, or popping of 
the temporomandibular joint.  Alveolar bone loss was noted in 
the maxilla due to tooth avulsion.  The diagnosis noted 
several missing teeth due to an automobile accident.

The veteran's left maxillar alveolus disability is evaluated 
under Diagnostic Code 9916.  The currently assigned 
noncompensable disability rating is for malunion or nonunion 
of the maxilla with slight displacement.  In order to warrant 
a 10 percent disability rating, the evidence would need to 
show malunion or nonunion of the maxilla with moderate 
displacement, and a 30 percent disability rating is warranted 
for malunion or nonunion of the maxilla with severe 
displacement.  38 C.F.R. § 4.150, Diagnostic Code 9916.

Malunion of the mandible is rated pursuant to 38 C.F.R. § 
4.150, Diagnostic Code 9904.  Pursuant to that regulation, a 
noncompensable evaluation is warranted for slight 
displacement.  Moderate displacement warrants a 10 percent 
evaluation and severe displacement warrants a 20 percent 
evaluation.  It is noted that the rating is dependent upon 
degree of motion and relative loss of masticatory function.

The severity of limitation of motion of the temporomandibular 
articulation is evaluated under Diagnostic Code 9905.  Under 
that code, a 10 percent rating requires limitation of the 
range of lateral excursion from 0 to 4 millimeters or of 
limitation of the range of inter-incisal motion from 31 to 40 
millimeters.

Although alveolar bone loss was noted in the maxilla due to 
tooth avulsion, the evidence of record does not disclose 
moderate displacement of the maxilla or mandible.  Further, 
there is no competent medical evidence of compensable limited 
motion of the temporomandibular articulation.  The July 1999 
VA examination found that range of motion of the veteran's 
mandible was within normal limits.  There is also no medical 
evidence suggesting any limitation interfering with 
mastication or speech.  As such, the preponderance of the 
evidence is against a compensable evaluation pursuant to 
Diagnostic Codes 9904, 9905, or 9916 for the left maxillar 
alveolus and the left mandibular alveolus disabilities.  
Fenderson.

IV.  Conclusion

In making these determinations, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b) (West 1991) and the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096, 2098-99 (2000) (to be codified at 38 
U.S.C. § 5107), but there is not such a state of approximate 
balance of the positive evidence with the negative evidence 
to otherwise warrant a rating in excess of 20 percent for the 
left ankle disability or favorable determinations with regard 
to the other issues.


ORDER

Entitlement to a 20 percent rating, but no higher, for 
service-connected residuals, fracture of the left ankle is 
warranted.  To this extent, the appeal is granted. 

Entitlement to an increased rating for service-connected 
residuals, fracture of the left femur, currently rated as 10 
percent disabling, is not warranted.  Entitlement to 
assignment of a compensable evaluation for service-connected 
residuals, fracture of the left maxillar alveolus, is not 
warranted.  Entitlement to assignment of a compensable 
evaluation for service-connected residuals, fracture of the 
left mandibular alveolus, is not warranted.  To this extent, 
the appeal is denied. 


		
	ALAN S. PEEVY	
	Member, Board of Veterans' Appeals



 

